Citation Nr: 1445191	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-01 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for non-Hodgkin's Lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at November 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the September 2011 VA opinion with respect to the etiology of the Veteran's non-Hodgkin's lymphoma.  However, given the complexity of the medical question at hand, the Board finds that a new VA opinion addressing the private medical evidence, medical literature submitted by the Veteran, and the Veteran's lay statements is necessary.  In addition, the examiner should address any potential post-service chemical exposure.  The September 2011 VA examiner noted that TCE exposure can cause lymphoma, but concluded that the Veteran's lymphoma was not a result of service because there was no evidence of exposure or the degree of exposure to TCE or other chemicals in service.

Before an opinion is rendered, the Veteran should be provided an additional opportunity to provide evidence of what chemicals he was exposed to as a result of his active duty service as a Pressman.  The RO should also take appropriate steps to determine what chemicals the Veteran may have been exposed to while in service.

Accordingly, the case is REMANDED for the following action:
1.  Send notice to the Veteran requesting that he identify any other treatment for his non-Hodgkin's lymphoma that he is receiving and request that he forward any additional records to VA to associate with the claims file.  If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Contact the Veteran requesting that he provide any additional evidence confirming that he was exposed to relevant chemicals while in service.  

In addition, take any other appropriate steps to determine what chemicals the Veteran may have been exposed to while serving as a Pressman in service.

3.  Return the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted.

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's non-Hodgkin's lymphoma is causally or etiologically related to the Veteran's period of active service.  A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should address all relevant private medical records, medical literature submitted by the Veteran, lay statements, and any other relevant medical evidence.  The examiner should reconcile any contrary medical evidence of record with the opinion.  

4.  After undertaking any other development deemed appropriate, and ensuring that the requested development has been completed, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



